DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 7-8, filed 3/31/2022, with respect to claims 13 and 15-22 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 2/16/2022.
3.	Applicant's amendment filed on 4/7/2022 has been considered and entered for the record.
4.	Claims 13 and 15-22 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/5/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
5.	Claims 13 and 15-23 are allowed and have been re-numbered 1-10.
The following is an examiner’s statement of reasons for allowance: 
As for claims 13 and 23, the prior art of record fails to anticipate or suggest or render obvious a stack structure of a fuel cell and a method of absorbing thermal deformation in a fuel cell stack, in which stacked bodies each formed by alternately stacking power generation cells and separators are fixed to an end plate, the power generation cells each formed by sandwiching an electrolyte between a fuel electrode and an oxidant electrode and configured to generate power by using supplied gas, the separators each having a flow passage portion, a gas flow-in port, and a gas flow-out port formed therein, the flow passage portion configured to supply the gas to the power generation cell, the gas flow-in port allowing the gas to flow into the flow passage portion, the gas flow- out port allowing the gas to flow out from the flow passage portion, wherein the end plate includes an upper end plate and a lower end plate sandwiching the stacked bodies, wherein the stacked bodies are arranged side by side and a first thermal deformation absorbing portion configured to absorb thermal deformation in a direction orthogonal to a stacking direction is formed between the stacked bodies, and wherein at least outer peripheral portions of the stacked bodies are arranged side by side to the end plate, wherein the first thermal deformation absorbing portion includes a space formed between the stacked bodies arranged side by side, wherein the stack structure comprises an external manifold arranged at an outer side of the end plate and having a flow port configured to supply the gas to the power generation cells, wherein the upper end plate is a single plate, wherein the lower end plate includes a pair of plates arranged at lower ends of the stacked bodies side by side in the direction orthogonal to the stacking direction such that outer edges of the pair of plates on sides from which cathode gas flows out are opposed to each other, wherein the gas flow-in port is provided in an outer peripheral portion of each of the stacked bodies arranged side by side, wherein the gas flow-out port is provided in a portion of each of the stacked bodies arranged side by side on sides at which surfaces of the stacked bodies are opposed to each other, wherein a fastening force between the lower end plate and the external manifold on the gas flow-in port side is greater than that on the gas flow-out port, and wherein a fastening force between the lower end plate and the upper end plate on the gas flow-in port side is greater than that on the gas flow-out port; wherein these limitations are in combination and coupled with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723